 

Exhibit 10.1

OMEROS CORPORATION

2017 Omnibus Incentive Compensation Plan

(as amended and restated effective as of June 7, 2019)

1.Purposes of the Plan.  

The purposes of this Plan are:

 

•

to attract and retain the best available personnel for positions of substantial
responsibility;

 

•

to provide additional incentive to Employees, Directors and Consultants; and

 

•

to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units, Performance Shares, and other stock and cash awards.  The
Plan replaced the Omeros Corporation 2008 Equity Incentive Plan (the “2008
Plan”). The 2008 Plan was terminated, replaced and superseded by this Plan as of
June 16, 2017, except that any awards granted under the 2008 Plan shall remain
in effect pursuant to their terms.

2.Definitions.  

As used herein, the following definitions will apply:

(a)“Administrator” means the Board or any Committee that will be administering
the Plan, in accordance with Section 4 of the Plan.

(b)“Applicable Laws” means the requirements relating to the administration of
equity-based or cash incentive awards under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.

(c)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units, Performance Shares or Cash Awards.

(d)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan.  The Award
Agreement is subject to the terms and conditions of the Plan. The Administrator,
in its discretion, may determine and set forth in an Award Agreement terms under
which the Award may be forfeited.

 

--------------------------------------------------------------------------------

 

(e)“Board” means the Board of Directors of the Company.

(f)“Cash Award” means a cash incentive award granted pursuant to Section 11 of
this Plan.

(g)“Cause” for termination of a Participant’s employment or consulting
relationship with the Company will exist if the Participant’s service is
terminated for any of the following reasons: (i) the Participant’s’ willful
misconduct or gross negligence in performance of his or her duties or material
violation of a Company policy; (ii) the Participant’s commission of any act of
fraud, embezzlement, dishonesty or any other willful misconduct that has caused
or is reasonably expected to result in material injury to the Company; (iii) the
Participant’s unauthorized use or disclosure of any proprietary information or
trade secrets of the Company or any other party to whom the Participant owes an
obligation of nondisclosure as a result of his or her relationship with the
Company; or (iv) a Participant’s willful breach of any of his or her obligations
under any written agreement or covenant with the Company. Nothing in this
subsection 2(g) shall be construed to prohibit a Participant from, or penalize a
Participant for, reporting to any governmental authority, cooperating in any
governmental investigation, or testifying or providing evidence in any
governmental action as required or permitted by law, court order or
administrative action.

(h)“Change in Control” means the occurrence of any of the following events:

(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; or

(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or
election.  For purposes of this subsection (ii), if any Person is considered to
be in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change in Control; or

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s shareholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a shareholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or

-2-

--------------------------------------------------------------------------------

 

indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3).  For purposes of this subsection
(iii), gross fair market value means the value of the assets of the Company, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

For purposes of this Section 2(h), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

(i)“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

(j)“Constructive Termination” means the Participant’s termination of his or her
employment within 120 days following the occurrence of Good Reason. For purposes
of this definition, “Good Reason” means any of the following: (i) any material
diminution in the Participant’s authority, duties or responsibilities; (ii) any
material diminution in base salary; (iii) any change of more than 50 miles in
the geographic location at which the Participant must primarily perform
services; and (iv) any other action or inaction that constitutes a material
breach by the Company of an employment agreement with the Participant; provided,
however, that before the Participant may terminate his or her employment in a
Constructive Termination, (A) the Participant must provide the Company with
written notice within 90 days of the event that the Participant believes
constitutes “Good Reason,” specifically identifying the acts or omissions
constituting the grounds for Good Reason and (B) the Company must have an
opportunity within 30 days following delivery of such notice to cure the Good
Reason condition.

(k)“Committee” means a committee of Directors or of one or more individuals
satisfying Applicable Laws and appointed by the Board in accordance with
Section 4 hereof.

(l)“Common Stock” means the common stock of the Company.

(m)“Company” means Omeros Corporation, a Washington corporation, or any
successor thereto.

(n)“Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

(o)[Reserved].

(p)“Director” means a member of the Board.

(q)“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.  

-3-

--------------------------------------------------------------------------------

 

(r)“Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company.  Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

(s)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(t)[Reserved].

(u)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq Stock Market,
its Fair Market Value will be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the date of determination (or, if no closing sales price or closing bid is
reported on that date, as applicable, on the next preceding trading date such
closing sales price or closing bid was reported), as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share will be
the mean between the high bid and low asked prices for the Common Stock on the
date of determination (or, if no such prices are reported on that date, on the
next preceding date such prices were reported), as reported in The Wall Street
Journal or such other source as the Administrator deems reliable; or

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator, consistent
with Section 409A of the Code to the extent necessary to avoid adverse tax
consequences under Section 409A of the Code.

(v)“Fiscal Year” means the fiscal year of the Company.

(w)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(x)“Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

(y)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(z)“Option” means a stock option granted pursuant to the Plan.

(aa)“Outside Director” means a Director who is not an Employee.

(bb)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

-4-

--------------------------------------------------------------------------------

 

(cc)“Participant” means the holder of an outstanding Award.

(dd)[Reserved].

(ee)“Performance Share” means an Award denominated in Shares which may be earned
in whole or in part upon attainment of performance goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.

(ff)“Performance Unit” means an Award which may be earned in whole or in part
upon attainment of performance goals or other vesting criteria as the
Administrator may determine and which may be settled for cash, Shares or other
securities or a combination of the foregoing  pursuant to Section 10.

(gg)“Period of Restriction” means the period during which Restricted Stock is
subject a substantial risk of forfeiture.  The risk of forfeiture may lapse
based on the passage of time, the achievement of target levels of performance,
or the occurrence of other events as determined by the Administrator.

(hh)“Plan” means this Omeros Corporation 2017 Omnibus Incentive Compensation
Plan, as amended from time to time.

(ii)“Restricted Stock” means Shares issued pursuant to a Restricted Stock award
under Section 7 of the Plan, or issued pursuant to the early exercise of an
Option.

(jj)“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to
Section 8.  Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

(kk)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

(ll)“Section 16(b)” means Section 16(b) of the Exchange Act.

(mm)“Service Provider” means an Employee, Director or Consultant.

(nn)“Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.

(oo)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 9 is designated as a Stock Appreciation
Right.

(pp)“Stock Award” means an Award other than a Cash Award.

(qq)“Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

-5-

--------------------------------------------------------------------------------

 

3.Shares Subject to the Plan.  

(a)Shares Available.  Subject to the provisions of Section 15 of the Plan, the
maximum aggregate number of Shares that may be delivered pursuant to Awards
under the Plan is 8,600,000 Shares (subject to Section 3(b) and to Section
15(a)). For the purposes of calculating the maximum number of Shares that may be
issued pursuant to all Awards (including determining the amount of shares that
become available under the Plan under subsection (b)): (i) every one Share
issuable pursuant to the exercise of an Option or Stock Appreciation Right shall
count as one Share and (ii) every one Share underlying Restricted Stock,
Restricted Stock Units, or other stock-based Awards shall count as 1.5 Shares.

(b)Lapsed Awards.  If any Award is: (i) forfeited or otherwise expires,
terminates or is canceled without the delivery of all Shares (or is forfeited by
repurchase of Shares) subject to it or (ii) settled other than by delivery of
Shares (including cash settlement), then the number of Shares subject to such
Awards that were not issued shall again become available to be delivered
pursuant to future Awards under the Plan. For purposes of determining the number
of Shares that may be delivered pursuant to lapsed Awards, the term “Award”
shall include any lapsed awards granted under the 2008 Plan. For the avoidance
of doubt, only Shares which are actually issued in respect of Awards will cease
to be available under the Plan; provided, however, that (A) Shares delivered (by
actual delivery, attestation, or net exercise) to the Company by a Participant
to purchase Shares upon the exercise of an Award or to satisfy tax withholding
obligations (including shares retained from the Award creating the tax
obligation) shall not be added back to the number of Shares available for
issuance under the Plan and (B) Shares repurchased by the Company on the open
market using the proceeds from the exercise of an Award shall not increase the
number of Shares available for issuance under the Plan.   

(c)Incentive Stock Options. Notwithstanding the foregoing and, subject to
adjustment as provided in Section 15, the maximum number of Shares that may be
issued upon the exercise of Incentive Stock Options will equal the aggregate
Share number stated in Section 3(a), plus, to the extent allowable under Section
422 of the Code and the Treasury Regulations promulgated thereunder, any Shares
that become available for issuance under the Plan pursuant to Section 3(b).  

(d)[Reserved].

(e)Share Reserve.  The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

4.Administration of the Plan.

(a)Procedure.

(i)Multiple Administrative Bodies.  Different Committees with respect to
different groups of Service Providers and/or different types of Awards may
administer the Plan.

(ii)[Reserved].

-6-

--------------------------------------------------------------------------------

 

(iii)Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

(iv)Other Administration.  Other than as provided above, the Plan will be
administered by: (A) the Board; or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws and consist of Directors or, solely to
the extent permitted by subsection (v), the Company’s Chief Executive Officer.

(v)Chief Executive Officer. To the extent permitted by Applicable Laws, the
Board may delegate to the Company’s Chief Executive Officer the authority to:
(A) grant Awards to Employees who are not subject to Section 16 of the Exchange
Act and (B) to make all other determinations with respect thereto, subject to
any additional limitations or requirements specified by the Board. Any delegate
under this subsection (v) shall serve at the pleasure of, and may be removed at
any time by, the Board.   

(b)Powers of the Administrator.  Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

(i)to determine the Fair Market Value;

(ii)to select the Service Providers to whom Awards may be granted hereunder;

(iii)to determine the amount of cash, number of Shares or other securities to be
covered by each Award granted hereunder;

(iv)to approve forms of Award Agreements for use under the Plan;

(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder.  Such terms and conditions include, but
are not limited to: the exercise price; the time or times when Awards may be
exercised (which may be based on performance criteria); any vesting acceleration
or waiver of forfeiture restrictions; and any restriction, limitation,
forfeiture and/or clawback provision regarding any Award or the Shares relating
thereto, based in each case on such factors as the Administrator will determine;

(vi)[reserved];

(vii)to construe and interpret the terms of the Plan and Awards granted pursuant
to the Plan;

(viii)to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

(ix)to modify or amend each Award (subject to Section 21 of the Plan), including
but not limited to the discretionary authority to extend the post-termination
exercisability

-7-

--------------------------------------------------------------------------------

 

period of Awards and to extend the maximum term of an Option (subject to
limitations imposed under the Plan);

(x)to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 16 of the Plan;

(xi)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(xii)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award; and

(xiii)to make all other determinations deemed necessary or advisable for
administering the Plan.

(c)Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

5.Eligibility.  

Nonstatutory Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units and Cash Awards
may be granted to Service Providers.  Incentive Stock Options may be granted
only to Employees.

6.Stock Options.

(a)Limitations.  Each Option will be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such portion of such Options will be
treated as Nonstatutory Stock Options.  For purposes of this Section 6(a),
Incentive Stock Options will be taken into account in the order in which they
were granted.  The Fair Market Value of the Shares will be determined as of the
time the Option with respect to such Shares is granted.

(b)Term of Option.  The term of each Option will be stated in the Award
Agreement.  In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement.  Moreover, in the case of an Incentive Stock Option granted to
a Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

-8-

--------------------------------------------------------------------------------

 

(c)Option Exercise Price and Consideration.

(i)Exercise Price.  The per Share exercise price for the Shares to be delivered
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

(1)In the case of an Incentive Stock Option:

a)granted to an Employee who, at the time the Incentive Stock Option is granted,
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the per Share
exercise price will be no less than one hundred ten percent (110%) of the Fair
Market Value per Share on the date of grant.

b)granted to any Employee other than an Employee described in paragraph (a)
immediately above, the per Share exercise price will be no less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.

(2)In the case of a Nonstatutory Stock Option, the per Share exercise price will
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

(3)Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant pursuant to a transaction described in, and in a
manner consistent with, Section 424(a) of the Code.

(4)Except for adjustments pursuant to Section 15(a) of this Plan, in no event
may any Option granted under this Plan be (A) amended to decrease the exercise
price thereof, (B) cancelled in conjunction with the grant of a new Option with
a lower exercise price, (C) repurchased for cash, or (D) otherwise be subject to
any action that would be treated, for accounting purposes, as a “repricing” of
such Options, unless such amendment, cancellation or action is (a) approved by a
vote of the Company’s shareholders, or (b) in connection with a substitution of
the Option in connection with a corporate transaction, to the extent consistent
with Section 409A or Section 422 of the Code, as applicable.

(ii)Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

(iii)Form of Consideration.  The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of
payment.  In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of: (1) cash; (2) check; (3) promissory note;
(4) other Shares, provided that such Shares have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
such Option will be exercised and provided that accepting such Shares, in the
sole discretion of the Administrator, will not result in any adverse accounting
consequences to the Company; (5) consideration received by the Company under a
broker-assisted (or other) cashless exercise program implemented by the Company
in

-9-

--------------------------------------------------------------------------------

 

connection with the Plan; (6) any combination of the foregoing methods of
payment; or (7) such other consideration and method of payment for the issuance
of Shares to the extent permitted by Applicable Laws.

(d)Exercise of Option.

(i)Procedure for Exercise; Rights as a Shareholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement.  An Option may not be exercised for a fraction of a
Share.

An Option will be deemed exercised when the Company receives: (1) notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option; and (2) full payment for the Shares
with respect to which the Option is exercised (together with applicable
withholding taxes).  Full payment may consist of any consideration and method of
payment authorized by the Administrator and permitted by the Award Agreement and
the Plan.  Shares issued upon exercise of an Option will be issued or
transferred into the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse.  Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder will exist with
respect to the Shares subject to an Option, notwithstanding the exercise of the
Option.  The Company will issue (or cause to be issued) such Shares promptly
after the Option is exercised.  No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 15 of the Plan.

(ii)Termination of Relationship as a Service Provider.  If a Participant ceases
to be a Service Provider, other than upon the Participant’s termination as the
result of the Participant’s death or Disability, the Participant may exercise
his or her Option within such period of time as is specified in the Award
Agreement to the extent that the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for three (3) months following the
Participant’s termination.  Unless otherwise provided by the Administrator, if
on the date of termination the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will revert to
the Plan.  If after termination the Participant does not exercise his or her
Option within the time specified by the Administrator, the Option will
terminate, and the Shares covered by such Option will revert to the Plan.

(iii)Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination.  Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan.  If

-10-

--------------------------------------------------------------------------------

 

after termination the Participant does not exercise his or her Option within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

(iv)Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death.  Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan.  If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

(v)Suspension or Termination of Options for Cause. The Administrator has the
authority to cause all outstanding Options held by a Participant to terminate
immediately in their entirety upon first notification to the Participant of (A)
the termination of the Participant’s relationship as a service provider by the
Company for Cause, or (B) the Participant’s material breach of a Proprietary
Information and Inventions Agreement, Confidentiality Agreement, or other
agreement concerning the Company’s proprietary information and intellectual
property rights (a “PIIA”) between the Participant and the Company. If a
Participant’s service relationship with the Company is suspended pending an
investigation of whether the Participant’s service shall be terminated for Cause
or if the Company is conducting an investigation to determine whether the
Participant has materially breached a PIIA, the Administrator has the authority
to cause all the Participant’s rights under all outstanding Options to be
suspended during the investigation period in which event the Participant shall
have no right to exercise any outstanding Options during such period of
suspension. Nothing in this subsection 6(d)(v) shall be construed to prohibit a
Participant from, or penalize a Participant for, reporting to any governmental
authority, cooperating in any governmental investigation, or testifying or
providing evidence in any governmental action as required or permitted by law,
court order or administrative action.  

7.Restricted Stock.

(a)Grant of Restricted Stock.  Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such numbers or amounts as the
Administrator, in its sole discretion, determines.

(b)Restricted Stock Agreement.  Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, determines.  Unless the Administrator determines otherwise, the
Company, as escrow agent, will hold Shares of Restricted Stock until the
restrictions on such Shares have lapsed.

-11-

--------------------------------------------------------------------------------

 

(c)Transferability.  Except as provided in this Section 7 or in Section 14,
Shares of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction.

(d)Other Restrictions.  The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

(e)Removal of Restrictions.  Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock award made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction or at such other time as the Administrator
determines.  The Administrator, in its discretion, may accelerate the time at
which any restrictions will lapse or be removed.  

(f)Voting Rights.  During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

(g)Dividends and Other Distributions.  During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares, unless the
Administrator provides otherwise. Notwithstanding the foregoing, with respect to
any unvested Share of Restricted Stock (i) any dividend paid in cash shall
accrue during the Period of Restriction but shall not be paid unless and until
such Share of Restricted Stock has vested (or such later time as specified by
the Administrator) and (ii) any dividend paid in Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which such dividend is paid.

(h)Return of Restricted Stock to Company.  On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

8.Restricted Stock Units.

(a)Grant of Restricted Stock Units.  Subject to the terms and provisions of the
Plan, the Administrator may, at any time, grant Restricted Stock Units to
Service Providers in such numbers or amounts as the Administrator, in its sole
discretion, determines. The Administrator will advise the Participant in an
Award Agreement of the terms, conditions, and restrictions related to the grant,
including the number of Restricted Stock Units.

(b)Vesting Criteria and Other Terms.  The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant.  The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued status as a Service Provider), or any other basis
determined by the Administrator in its discretion.

(c)Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator.  

-12-

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, at any time after the grant of Restricted Stock
Units, the Administrator, in its sole discretion, may reduce or waive any
vesting criteria that must be met to receive a payout.

(d)Form and Timing of Payment.  Payment of earned Restricted Stock Units will be
made on the date(s) determined by the Administrator and set forth in the Award
Agreement.  The Administrator, in its sole discretion, may settle only earned
Restricted Stock Units in cash, Shares, or a combination of both.

(e)Cancellation.  On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

9.Stock Appreciation Rights.  

(a)Grant of Stock Appreciation Rights.  Subject to the terms and provisions of
the Plan, the Administrator may, at any time, grant Stock Appreciation Rights to
Service Providers.  

(b)Number of Shares.  The Administrator will have complete discretion to
determine the number of Shares subject to any Stock Appreciation Rights granted
to any Service Provider.

(c)Exercise Price and Other Terms.  The per Share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Subject to the
provisions of the Plan, the Administrator will have complete discretion to
determine the terms and conditions of the Stock Appreciation Rights granted
under the Plan; provided, however, that except for adjustments pursuant to
Section 14(a) of this Plan, in no event may any Stock Appreciation Right granted
under this Plan be (a) amended to decrease the exercise price thereof, (b)
cancelled in conjunction with the grant of a new Stock Appreciation Right with a
lower exercise price, (c) repurchased for cash, or (d) otherwise be subject to
any action that would be treated, for accounting purposes, as a “repricing” of
such Stock Appreciation Right, unless such amendment, cancellation or action is
(i) approved by a vote of the Company’s shareholders, or (ii) in connection with
a substitution of the Stock Appreciation Right in connection with a corporate
transaction, to the extent consistent with Section 409A of the Code, as
applicable.

(d)Stock Appreciation Right Agreement.  Each Stock Appreciation Right grant will
be evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

(e)Expiration of Stock Appreciation Rights.  A Stock Appreciation Right granted
under the Plan will expire upon the date determined by the Administrator, in its
sole discretion, and set forth in the Award Agreement.  Notwithstanding the
foregoing, the rules of Section 6(d) of the Plan also will apply to Stock
Appreciation Rights.

-13-

--------------------------------------------------------------------------------

 

(f)Payment of Stock Appreciation Right Amount.  Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; and

(ii)The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.

10.Performance Units and Performance Shares.

(a)Grant of Performance Units/Shares.  Subject to the terms and provisions of
the Plan, the Administrator may, at any time, grant Performance Units/Shares to
Service Providers in such numbers or amounts as the Administrator, in its sole
discretion, determines.  

(b)Value of Performance Units/Shares.  Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant.  Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

(c)Performance Objectives and Other Terms.  The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will vest or be paid out to the Service
Provider. The time period during which the performance objectives or other
vesting provisions must be met will be called the “Performance Period”. Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, determines. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
or individual goals, applicable federal or state securities laws, or any other
basis determined by the Administrator in its discretion.

(d)Earning of Performance Units/Shares.  After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Units/Shares, the Administrator, in
its sole discretion, may reduce, amend or waive any performance objectives or
other vesting provisions for such Performance Units/Shares.

(e)Form and Timing of Payment of Performance Units/Shares.  Unless otherwise
determined by the Administrator, payment of earned Performance Units/Shares will
be made as soon as practicable after the expiration of the applicable
Performance Period.  The Administrator, in its sole discretion, may pay earned
Performance Units/Shares in the form of cash, in Shares (which have an

-14-

--------------------------------------------------------------------------------

 

aggregate Fair Market Value equal to the value of the earned Performance
Units/Shares at the close of the applicable Performance Period) or in a
combination thereof.

(f)Cancellation of Performance Units/Shares.  On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

11.Cash Awards.

(a)Grant of Cash Awards.  Subject to the terms and provisions of the Plan, the
Administrator may, at any time, grant Cash Awards to Service Providers in
respect of such amounts or units as the Administrator, in its sole discretion,
determines.  

(b)Terms of Cash Awards.  The Administrator will set the terms of the Cash
Awards, including any performance objectives or other vesting provisions, in its
discretion. Each Cash Award will be evidenced by an Award Agreement that will
specify the terms of the Cash Award, including the time and method of payment or
settlement upon vesting.

12.[Reserved].

13.Changes in Terms of Employment or Service.  

(a)Leave of Absence. A Service Provider will generally not cease to be an
Employee, Director or Contractor where he or she takes a leave of absence
approved by the Company. For purposes of Incentive Stock Options, no such leave
may exceed ninety (90) days, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then three (3) months
following the ninety-first (91st) day of such leave any Incentive Stock Option
held by the Participant will cease to be treated as an Incentive Stock Option
and will be treated for tax purposes as a Nonstatutory Stock Option.

Unless the Administrator provides otherwise and subject to Applicable Laws, the
vesting of Awards under the Plan (other than Performance Units and Performance
Shares) will be suspended during any unpaid leave of absence. The vesting of
Performance Units and/or Performance Shares will not be suspended during any
unpaid leave of absence. However, the vesting of Performance Units and
Performance Shares will be reduced pro-rata to reflect the period of active
employment or service as a proportion of the Performance Period.

(b)Transfer Between Locations. A Service Provider will not cease to be an
Employee, Director or Consultant where his or her employment or service is
transferred between different locations of the Company or between the Company,
its Parent, or any Subsidiary.

(c)Part-Time.  In the event that a Service Provider’s work time commitment is
reduced, the Administrator may, in its discretion, reduce the vesting of the
Award correspondingly on a pro-rata basis measured over the vesting period or
the Performance Period, as applicable.

-15-

--------------------------------------------------------------------------------

 

14.Transferability of Awards.  

Unless determined otherwise by the Administrator, an Award may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Participant, only by the Participant.  If the
Administrator makes an Award transferable, such Award will contain such
additional terms and conditions as the Administrator deems appropriate.

15.Adjustments; Dissolution or Liquidation; Merger or Change in Control.

(a)Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits in Section 3 of the Plan.

(b)Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

(c)Change in Control.  In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines at the
relevant time or as set out in the Award Agreement, including, without
limitation, that each Award may be assumed or an equivalent option or right
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. The Administrator will not be required to treat all
Awards similarly in the transaction.

In the event that the successor corporation does not assume or substitute for
the Award or does not replace the Award with a comparable cash incentive program
of the successor corporation (or a Parent or Subsidiary of the successor
corporation) based on the value of the Award at the time of the consummation of
the transaction (“Replacement Incentive Program”) in connection with a merger or
Change in Control, the Participant will fully vest in and have the right to
exercise all of his or her outstanding Options and Stock Appreciation Rights,
including Shares as to which such Awards would not otherwise be vested or
exercisable, all restrictions on Restricted Stock and Restricted Stock Units
will lapse, and, with respect to Awards with performance-based vesting, all
performance goals or other vesting criteria will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions
met.  In addition, if an Option or Stock Appreciation Right is not assumed,
substituted or replaced by a Replacement Incentive Program in the event of a
merger or Change in Control, the Administrator will notify the Participant in
writing or electronically that the Option or Stock Appreciation Right will be
exercisable for a period of time determined by the Administrator in its sole
discretion, and the Option or Stock Appreciation Right will terminate upon the
expiration of such period.

-16-

--------------------------------------------------------------------------------

 

If the Participant’s employment is terminated without Cause or as a result of a
Constructive Termination in connection with, or at any time within twelve (12)
months after, the consummation of a Change in Control, the Participant will
fully vest in and have the right to exercise all of his or her outstanding
Options and Stock Appreciation Rights, including Shares as to which such Awards
would not otherwise be vested or exercisable, all restrictions on Restricted
Stock and Restricted Stock Units will lapse, and, with respect to Awards with
performance-based vesting, all performance goals or other vesting criteria will
be deemed achieved at one hundred percent (100%) of target levels and all other
terms and conditions met.

For the purposes of this subsection 15(c), an Award will be considered assumed
or substituted if, following Change in Control, it: (A) provides the Participant
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable to the Award to be assumed or
substituted, including, but not limited to, identical or better vesting or
exercise schedules; (B) have substantially equivalent value to such Award
(determined by the Administrator at the time of the Change in Control); and (C)
be based on stock that is traded on an established U.S. securities market or an
established securities market outside the U.S. upon which the Participants could
readily trade the stock without administrative burdens or complexities.
Notwithstanding anything in this Section 15(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post- Change in Control corporate structure will not be deemed to
invalidate an otherwise valid Award assumption.  

(d)Outside Director Awards.  With respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant (unless such resignation is at
the request of the acquirer), then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares underlying such Award, including those Shares which would not otherwise
be vested or exercisable, all restrictions on Restricted Stock and Restricted
Stock Units will lapse, and, with respect to Performance Units and Performance
Shares, all performance goals or other vesting criteria will be deemed achieved
at one hundred percent (100%) of target levels and all other terms and
conditions met.

16.Tax Withholding.

(a)Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).  

(b)Withholding Arrangements.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation): (a) paying cash; (b) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld; or (c) delivering to the

-17-

--------------------------------------------------------------------------------

 

Company already-owned Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld.  The Fair Market Value of the Shares
to be withheld or delivered will be determined as of the date that the taxes are
required to be withheld.

17.Compliance with Section 409A.

(a)It is intended that the provisions of the Plan comply with Section 409A of
the Code (“Section 409A”), and all provisions of the Plan shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. Notwithstanding any provision of the Plan to the
contrary, the Company reserves the right to make amendments to any Award as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A.

(b)If an Award is subject to Section 409A and payment is due upon a termination
of employment or service, payment shall be made upon a separation from service
within the meaning of Section 409A.

(c)No payment shall be accelerated upon a transaction under Section 15 to the
extent such acceleration would result in adverse tax consequences under Section
409A.

(d)If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (A) such Participant is a specified
employee (within the meaning of Section 409A of the Code) and (B) an amount
payable pursuant to an Award is subject to Section 409A, the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A, then the Company shall not pay such amount on the otherwise scheduled
payment date but shall instead pay it, without interest, on the first day of the
seventh month following such separation from service.

(e)Nothing in the Plan or in an Award Agreement shall be interpreted or
construed to transfer any liability for any tax (including a tax or penalty due
as a result of a failure to comply with Section 409A) to the Company, any
Subsidiary or Parent, or to any other individual or entity, and the Company
shall have no liability to a Participant, or any other party, if an Award that
is intended to be exempt from, or compliant with, Section 409A is not so exempt
or compliant.

18.No Effect on Employment or Service.  

Neither the Plan nor any Award will confer upon a Participant any right with
respect to continuing the Participant’s relationship as a Service Provider with
the Company, nor will they interfere in any way with the Participant’s right or
the Company’s right to terminate such relationship at any time, with or without
cause, to the extent permitted by Applicable Laws.

19.Date of Grant.  

The date of grant of an Award will be, for all purposes, the date on which the
Administrator makes the determination granting such Award, or such other later
date as is determined by the Administrator.  Notice of the determination will be
provided to each Participant within a reasonable time after the date of such
grant.

-18-

--------------------------------------------------------------------------------

 

20.Term of Plan.  

Subject to Section 25 of the Plan, the Plan will become effective upon its
adoption by the Board.  It will continue in effect for a term of ten (10) years
from the date adopted by the Board, unless terminated earlier under Section 21
of the Plan.

21.Amendment and Termination of the Plan.

(a)Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.  

(b)Shareholder Approval.  The Company will obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

(c)Effect of Amendment or Termination.  No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.

22.Conditions Upon Issuance of Shares.

(a)Legal Compliance.  Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

(b)Investment Representations.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

23.Funding of Plan.

The Plan is intended to be an unfunded plan. The Company shall not be required
to establish or fund any special or separate account or to make any other
segregation of assets to assure the payment of any Award under the Plan.
Participant are and shall at all times be general creditors of the Company with
respect to their Awards. If the Administrator or the Company chooses to set
aside fund in a trust or otherwise for the payment of Awards under the Plan,
such funds shall at all times be subject to the claims of the creditors of the
Company in the event of its bankruptcy or insolvency.

24.Inability to Obtain Authority.  

The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful

-19-

--------------------------------------------------------------------------------

 

issuance and sale of any Shares hereunder, will relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority will not have been obtained.

25.Shareholder Approval.  

The Plan will be subject to approval by the shareholders of the Company within
twelve (12) months after the date the Plan is adopted by the Board.  Such
shareholder approval will be obtained in the manner and to the degree required
under Applicable Laws.

26.Severability.  

If any provision of the Plan or any Award is, becomes, or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any Participant,
such provision shall be construed or deemed amended to conform with applicable
law, or if the provision cannot be so construed or deemed amended without, in
the sole discretion of the Administrator, materially altering the intent of the
Plan or the Award, such provision shall be severed as to the jurisdiction or
Participant and the remainder of the Plan and any such Award shall remain in
full force and effect.

27.Governing Law.  

The validity and construction of the Plan and any Award Agreements thereunder
shall be governed by the laws of the State of Washington, excluding any
conflicts or choice of law rules or principles that might otherwise refer
construction or interpretation of any provision of the Plan or an Award
Agreement to the substantive law of another jurisdiction.

-20-